DETAILED ACTION
This action is responsive to the following communications: the Application filed March 18, 2020, and the information disclosure statement (IDS) filed March 18, 2020 have been entered. 
Claims 1-20 are pending. Claims 1, 9 and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KOREA, REPUBLIC OF 10-2019-0088372, filed on 07/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2011/0267895).
Regarding independent claim 1, Lee discloses a method for programming a non-volatile memory device, the method comprising: 
applying a program word line voltage (see e.g., FIG. 5: VPGM, and para. 0046: the program voltage VPGM supplied to a selected word line) with a voltage level changed stepwise to a selected word line connected to a plurality of memory cells, the program word line voltage including a first voltage level during a first time interval and a second voltage level different from the first voltage level during a subsequent second time interval (see FIG. 5 along with FIG. 3); 
applying a program bit line voltage (FIG. 5: VBL) to a first bit line of a plurality of bit lines connected to a plurality of first memory cells, while the program word line voltage is applied to the selected word line (see FIG. 5 along with FIG. 3); 
when the program bit line voltage has a program inhibit voltage level, inhibiting the plurality of first memory cells from programming (see FIG. 5: Program inhibited, and accompanying disclosure); and
 when the program bit line voltage has a program voltage level, programming the plurality of first memory cells (see FIG. 5: Program permitted, and accompanying disclosure), 
wherein the program bit line voltage has a third voltage level (FIG. 5, the voltage level in a period t71 to t8) between the program inhibit voltage level and the program voltage level during the first time interval, and one of the program inhibit voltage level, 
Regarding claim 2, which depends from claim 1, Lee discloses the second voltage level is lower than the first voltage level (see FIG. 5: VPGM).
Regarding claim 3, which depends from claim 3, Lee discloses the program inhibit voltage level is a power supply voltage level, wherein the program voltage level is a ground voltage level, and wherein the third voltage level is a forcing voltage level which is applied to the first bit line to improve threshold voltage dispersion of the plurality of first memory cells connected to the first bit line (see FIG. 5 and accompanying disclosure).
Regarding claim 4, which depends from claim 1, Lee discloses the program bit line voltage has the program inhibit voltage level during the subsequent second time interval (see FIG. 5).
Regarding claim 5, which depends from claim 1, Lee discloses the program bit line voltage has the fourth voltage level (FIG. 5, t91 to t11, at a point which is lower than t71 to i8) lower than the third voltage level during the subsequent second time interval (see FIG. 5 and accompanying disclosure).
Regarding claim 6, which depends from claim 1, Lee discloses the program bit line voltage has the fourth voltage level (FIG. 5, t91 to t11, at a point which is higher than t71 to i8) higher than the third voltage level during the subsequent second time interval (see FIG. 5 and accompanying disclosure).
Regarding claim 7, which depends from claim 1, Lee discloses the program bit line voltage has the program voltage level during the subsequent second time interval (see FIG. 5 and accompanying disclosure).
Regarding claim 8, which depends from claim 7, Lee discloses the plurality of first memory cells are programmed to a predetermined program state by applying the program word line voltage and the program bit line voltage (see e.g., FIG. 5 along with FIG. 3 and accompanying disclosure).
Regarding independent claim 9, Lee discloses a method for programming a non-volatile memory device, the method comprising: 
applying a program word line voltage with a voltage level (see e.g., FIG. 5: VPGM, and para. 0046: the program voltage VPGM supplied to a selected word line) changed stepwise to a selected word line connected to a plurality of memory cells, the program word line voltage including a first voltage level during a first time interval and a second voltage level different from the first voltage level during a subsequent second time interval (see FIG. 5 along with FIG. 3); 
applying a first program bit line voltage (FIG. 5: VBL) to a first bit line of a plurality of bit lines connected to a plurality of first memory cells, while the program word line voltage is applied to the selected word line (see FIG. 5 along with FIG. 3); 
when the first program bit line voltage has a program inhibit voltage level, inhibiting the plurality of first memory cells from programming (see FIG. 5: Program inhibited, and accompanying disclosure); and

wherein the first program bit line voltage (FIG. 5: the voltage level in a period t5-t71) has the program inhibit voltage level during the first time interval, and one of a third voltage level and a fourth voltage level between the program inhibit voltage level and the program voltage level during the subsequent second time interval (FIG. 5, the voltage level in a period t71-t8).
Regarding claims 10-11, which depends from claim 9, Lee discloses the second voltage level is lower than the first voltage level, and wherein the first program bit line voltage has the program inhibit voltage level during the first time interval, and the third voltage level during the subsequent second time interval; and the program inhibit voltage level is a power supply voltage level, wherein the program voltage level is a ground voltage level, and wherein the third voltage level is a forcing voltage level which is applied to the first bit line to improve threshold voltage dispersion of the plurality of first memory cells connected to the first bit line (see e.g., FIG. 5 and accompanying disclosure).
Regarding claim 12, which depends from claim 9, Lee disclose the second voltage level is lower than the first voltage level, and wherein the first program bit line voltage has the program inhibit voltage level during the first time interval, and the fourth voltage level during the subsequent second time interval (see e.g., FIG. 5 and accompanying disclosure).
Regarding claims 13-14, which depends from claim 12, Lee disclose while applying the first program bit line voltage to the first bit line, applying a second program bit line voltage to a second bit line of the plurality bit lines connected to a plurality of second memory cells, the second program bit line voltage having the program inhibit voltage level during the first time interval, and the program voltage level during the subsequent second time interval; and the first bit line and the second bit line are disposed adjacent to each other (see e.g., FIG. 9 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee (US 2011/0267895) in view of Lee (US 2008/0279012).
Regarding independent claim 15, Lee teaches a method for programming a non-volatile memory device, the method comprising: 
applying a program word line voltage (see e.g., FIG. 5: VPGM, and para. 0046: the program voltage VPGM supplied to a selected word line) with a voltage level changed stepwise to a selected word line connected to a plurality of memory cells, the program word line voltage including a first voltage level during a first time interval and a second voltage level different from the first voltage level during a subsequent second time interval (see FIG. 5 along with FIG. 3); 

when the first program bit line voltage has a program inhibit voltage level, inhibiting the plurality of first memory cells from programming (see FIG. 5: Program inhibited, and accompanying disclosure); 
when the first program bit line voltage has a program voltage level, programming the plurality of first memory cells (see FIG. 5: Program permitted, and accompanying disclosure).
Lee does not explicitly disclose turning off a string selection transistor connected to the plurality of first memory cells before the first program bit line voltage transitions to the program voltage level.
Lee (‘012) teaches the deficiencies in para. 0069: … a turn-off signal (such as reference ground) may be applied to the ground selection line GSL …
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Lee (‘012) to the teaching of Lee such that a method of programming a memory, as taught by Lee, utilizes a selection transistor, as taught by Lee (‘012), for the purpose of electrically isolating the strings of the selected block from the common source line CSL (see Lee (‘012), paragraph [0069]), thereby preventing from signal interference in a memory array.

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-19 are allowed due to claim dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUNG IL CHO/Primary Examiner, Art Unit 2825